Citation Nr: 0305523	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  99-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating higher than 20 percent for left 
shoulder bursitis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1971 to August 
1972, and from March 1977 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 RO rating decision which denied entitlement 
to a rating higher than 10 percent for the veteran's service-
connected left shoulder bursitis.  In December 1998, the RO 
granted an increased rating, to 20 percent, for left shoulder 
bursitis.  The veteran continues to appeal for a higher 
rating.  In October 2000, the Board remanded the claim to the 
RO for additional development.


FINDING OF FACT

The veteran's left shoulder bursitis (affecting his minor 
upper extremity) limits motion of his left arm to the 
shoulder level.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for left 
shoulder bursitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5019, 5201.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1971 
to August 1972, and from March 1977 to November 1990.  The 
service and post-service medical records show left shoulder 
bursitis, and the records show he is right-handed.

In April 1992, the RO granted service connection for left 
shoulder bursitis, assigning a noncompensable rating.  In 
August 1996, the RO granted an increased rating, to 10 
percent, for left shoulder bursitis.

VA outpatient treatment records from November 1997 show the 
veteran being seen with complaints of bursitis pain in his 
left arm and neck for the previous 3 months.  

In December 1997, the veteran submitted his current claim for 
an increased rating for his left shoulder bursitis.

In May 1998, the veteran was given a VA joints examination.  
He reported that his left shoulder had become progressively 
worse since a 1978 injury during service.  He indicated that 
he had difficulty elevating his shoulder above his head and 
had a significant amount of pain even when sleeping.  He 
claimed he was unable to perform his prior usual work and 
currently was working primarily as a mechanic.  He had no 
numbness or tingling into his arms.  He had no other 
neurologic complaints, and was unable to isolate any 
precipitating or alleviating factors.  On physical 
examination, his left shoulder had passive forward elevation 
of 80 degrees and active forward elevation of 110 degrees 
with a significant amount of pain.  Shoulder abduction was to 
110 degrees passively and 130 degrees actively with a 
significant amount of pain.  Left shoulder external rotation 
was 60 degrees with internal rotation 80 degrees.  There was 
no muscle atrophy.  Strength was slightly decreased at 4 out 
of 5.  Pulses were 2+.  X-rays were normal with no soft 
tissue, bony, or articular abnormality present.  The 
examiner's diagnosis was left shoulder bursitis with 
limitations in movement and pain.

In December 1998, the RO granted an increased rating, to 20 
percent, for left shoulder bursitis.

In May 2001, the veteran was given another VA joints 
examination.  On physical examination, there was no 
deformity, spasm, or swelling in his left shoulder.  Range of 
motion of his left shoulder was limited to forward elevation 
of 90/180 degrees [actual measured motion/compared to normal 
full motion], abduction of 100/180 degrees, external rotation 
of 65/90 degrees, and internal rotation of 70/90 degrees.  
Holding something above his head or raising his arm more than 
90 degrees were aggravating factors.  He was taking 
ibuprofen, and had no neurological symptoms.  X-rays were 
normal with no bony or soft tissue abnormalities identified 
and well-maintained joint spaces.  The examiner's diagnosis 
was a history of bursitis for more than 12 years with 
worsening limitation of range of motion.  In a November 2002 
addendum, the examiner reviewed the findings from the 
veteran's left shoulder examination, and commented that he 
was able to perform daily activities but could not raise his 
arm above his head.  He had weakened movement against 
moderate resistance.  He also had excess fatigability, 
painful motion, and pain on use above his head, which were 
indicated to aggravate his limitation of range of motion.  
Activity above his head was indicated to cause flare-ups of 
pain with additional limitation during the flare-ups.  It was 
not feasible to express the additional limitation of motion 
produced during flare-ups.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's left shoulder bursitis involves his minor upper 
extremity and is currently rated 20 percent.  

Bursitis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

As to the minor upper extremity, limitation of motion of the 
arm to the shoulder level, or midway between the side and 
shoulder level, is rated 20 percent, and limitation of motion 
of the arm to 25 degrees from the side is rated 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

Recent VA examinations show that the veteran experiences some 
limitation of motion of the left shoulder, with pain 
producing difficulty when raising his arm above the shoulder 
level.  Considering the effects of pain on motion, there is 
limitation of motion of the left arm to the shoulder level, 
and such supports a 20 percent rating under Code 5201.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, even considering pain, there is no credible evidence 
that the left arm is limited in motion to 25 degrees from the 
side, and thus there is no basis for a higher rating of 30 
percent under Code 5201.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for left shoulder bursitis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).





ORDER

An increased rating for left shoulder bursitis is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

